972 A.2d 1154 (2009)
199 N.J. 455
In the Matter of Kevin J. CARLIN, an Attorney at Law.
D-139 September Term 2008
Supreme Court of New Jersey.
June 30, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that KEVIN J. CARLIN, of HAMILTON, who was admitted to the bar of this State in 1985, and who was suspended from the practice of law for a period of three months, effective March 12, 2009, by Order of this Court filed February 11, 2009, be restored to the practice of law, effective immediately.
ORDERED that KEVIN J. CARLIN shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court.